Case: 19-30756      Document: 00515677640         Page: 1    Date Filed: 12/17/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       December 17, 2020
                                   No. 19-30756                           Lyle W. Cayce
                                                                               Clerk

   Andrew Lee Knight,

                                                            Plaintiff—Appellant,

                                       versus

   Kirby Offshore Marine Pacific, L.L.C.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CV-12456


   Before Barksdale, Elrod, and Ho, Circuit Judges.
   Rhesa Hawkins Barksdale, Circuit Judge:
          Primarily at issue is whether, as a matter of law, Andrew Lee Knight
   can be held contributorily negligent for his ankle injury underlying his Jones
   Act negligence claim against Kirby Offshore Marine Pacific, L.L.C. (Kirby).
   The district court concluded, inter alia: Kirby was negligent, based on an
   order by its vessel’s captain to replace the stern line in unfavorable weather;
   and Knight was contributorily negligent for placing the removed stern line
   near him and subsequently stepping on it while carrying out that order,
   reducing his damages award in proportion to his fault. AFFIRMED IN
   PART; VACATED IN PART; REMANDED.
Case: 19-30756      Document: 00515677640           Page: 2   Date Filed: 12/17/2020




                                     No. 19-30756


                                             I.
          Knight was a seaman aboard the M/V SEA HAWK, a tugboat owned
   by Kirby that was then towing a barge from the State of Washington to
   Alaska. As an offshore tankerman, Knight was responsible for, inter alia, all
   the deck labor: loading and discharging cargo, assisting with repairs, and
   general heavy lifting for both vessels.
          The SEA HAWK housed a stern line used when entering and exiting
   ports to secure the barge to the tug. The line was more than 100-feet long
   and several inches thick. At one point the line chafed. Once the vessels were
   in the open sea and the stern line was no longer in use, the captain ordered
   Knight and another crewmember, Ladd, to change out the line. When the
   order was given, four-foot seas and winds of at least 20 miles an hour caused
   the SEA HAWK to roll.
          After Knight and Ladd removed the chafed line, they placed it on the
   deck next to them. As they were installing the new line, Knight stepped on
   the chafed line and injured his ankle. He testified that the rocking of the SEA
   HAWK caused him to lose his balance. As discussed infra, Knight’s injury
   prevents his returning to work in the same capacity.
          Following the accident, Knight filed, inter alia, this Jones Act
   negligence claim under 46 U.S.C. § 30104 et seq. Following a two-day bench
   trial, the court concluded: Kirby was negligent because “there were safer
   times to issue the order to change the line”; and Knight was contributorily
   negligent because he failed to “watch his footing while replacing the chafed
   stern line” and failed to “move the chafed stern line to a location on the boat
   where he would not have stepped on it”. The court assigned equal fault to
   each party.
          For Knight’s injury, the court awarded, inter alia, $60,000 for past-
   and-future general damages for pain and suffering, based on Knight’s




                                             2
Case: 19-30756      Document: 00515677640           Page: 3    Date Filed: 12/17/2020




                                     No. 19-30756


   continued complaints of pain and his doctor’s finding he had suffered, inter
   alia, a 10% lower-extremity impairment. His total damages of approximately
   $344,000 were reduced proportionate to his assignment of 50% fault.
          In denying Knight’s Federal Rule of Civil Procedure 59(e) post-trial
   motion to alter or amend judgment, the court rejected: Knight’s contention
   that, as a matter of law, a seaman may not be held contributorily negligent for
   carrying out an order; his challenge that Ladd must be equally at fault for the
   placement of the stern line; and his claim that the award of $60,000 in general
   damages was manifestly unjust.
                                          II.
          Knight maintains: the court erred, as a matter of law, by concluding
   he was contributorily negligent, even though he was following an order at the
   time of his injury; and, in the alternative, it clearly erred in finding him
   contributorily negligent. Knight also contends the court clearly erred in
   awarding him only $60,000 in general damages.
                                          A.
          We first consider whether, as a matter of law, a seaman may be held
   contributorily negligent when he is complying with an order from his
   superior. If he can, we turn to the district court’s finding Knight 50% at fault.
                                          1.
          The district court’s legal conclusions are reviewed de novo. E.g.,
   Becker v. Tidewater, Inc., 586 F.3d 358, 365 (5th Cir. 2009). In challenging
   the application of contributory negligence, Knight primarily relies on
   Williams v. Brasea, Inc., 497 F.2d 67 (5th Cir. 1974), in which this court stated
   in dictum, “a seaman may not be contributorily negligent for carrying out
   orders that result in his own injury, even if he recognizes possible danger”,
   id. at 73. Knight asserts this principle was reiterated and affirmed in an




                                          3
Case: 19-30756      Document: 00515677640             Page: 4   Date Filed: 12/17/2020




                                       No. 19-30756


   unpublished opinion in Ledet v. Smith Marine Towing Corp., 455 F. App’x 417
   (5th Cir. 2011). Accordingly, Knight maintains that, as a matter of law, he
   cannot be held negligent because he was following his captain’s order.
          In its denial of Knight’s Rule 59(e) post-trial motion, the district court
   correctly noted that Knight failed, before entry of judgment, to raise his
   challenge to the application of contributory negligence. See Simon v. United
   States, 891 F.2d 1154, 1159 (5th Cir. 1990) (“[Rule 59(e) motions] cannot be
   used to raise arguments which could, and should, have been made before the
   judgment issued. . . . [T]hey cannot be used to argue a case under a new legal
   theory”) (citation omitted). Further, as previously stated, the proposition
   urged by Knight is dictum in Williams; we lack any binding precedent
   applying Williams to deny application of contributory negligence. In any
   event, Knight’s contention fails.
          The above-described dictum in Williams undeniably modifies the rule
   in Jones Act negligence claims that “contributory negligence is an affirmative
   defense that diminishes recovery in proportion to the seaman’s fault”.
   Johnson v. Cenac Towing, Inc., 544 F.3d 296, 302 (5th Cir. 2008); 45 U.S.C.
   § 53 (mandating contributory negligence under the Federal Employees
   Liability Act (FELA)), 46 U.S.C. § 30104 (incorporating FELA into the
   Jones Act). In Williams, a supervisor was untangling a line caught on a winch
   when he allegedly ordered his crewman to turn on the power, trapping the
   supervisor’s hands and causing significant injury. Williams, 497 F.2d at 71.
   Our court held: if the order was in fact given, the crewman could not be found
   contributorily negligent for failing to ensure the supervisor was free from
   danger before following the command. Id. at 73. More pertinent to this
   appeal, Williams stated in dictum: a seaman cannot be held contributorily
   negligent for following an order that results in his own injury. Id. (citation
   omitted).




                                            4
Case: 19-30756      Document: 00515677640          Page: 5   Date Filed: 12/17/2020




                                    No. 19-30756


          Judges Ho and Elrod in their concurring and dissenting opinions,
   respectively, do not agree that the above statement in Williams about a
   seaman’s own injury is dictum. As discussed, the issue in Williams was a
   supervisor’s, not a seaman’s, injury. Accordingly, the statement in Williams
   concerning an injury to a seaman was unnecessary for deciding the issue
   before the court: the supervisor’s injury. Therefore, the statement about the
   seaman is dictum and, concomitantly, not binding precedent. E.g., United
   States v. Segura, 747 F.3d 323, 328–29 (5th Cir. 2014) (“A statement is
   dictum if it could have been deleted without seriously impairing the analytical
   foundations of the holding and[,] being peripheral, may not have received the
   full and careful consideration of the court that uttered it. A statement is not
   dictum if it is necessary to the result or constitutes an explication of the
   governing rules of law. If a statement is dictum, we are free to disregard it
   from prior panel opinions when we find it unpersuasive.”) (cleaned up);
   United States v. Rubin, 609 F.2d 51, 69 n.2 (2d Cir. 1979), aff'd, 449 U.S. 424
   (1981) (Friendly, J., concurring) (“A judge's power to bind is limited to the
   issue that is before him; he cannot transmute dictum into decision by waving
   a wand and uttering the word ‘hold[ing]’.”).
          The dictum in Williams, or a similar limit on contributory negligence,
   has been applied in other jurisdictions.        The ninth circuit adopted a
   categorical interpretation of Williams, applying the bar on contributory
   negligence to all orders from a captain. See Simeonoff v. Hiner, 249 F.3d 883,
   890 (9th Cir. 2001) (declaring Williams “persuasive, fair to crew and vessel
   owners alike” because “[c]ompliance with orders from supervisors will
   promote vessel safety and will aid efficacy of command at sea”). Other
   courts, by comparison, apply Williams only to a supervisor’s specific orders,
   allowing contributory negligence when there was a general order. See Weeks
   Marine, Inc. v. Garza, 371 S.W.3d 157, 167 (Tex. 2012) (holding the rule in
   Williams applies solely “when the seaman is ordered to do a specific task in




                                          5
Case: 19-30756      Document: 00515677640          Page: 6   Date Filed: 12/17/2020




                                    No. 19-30756


   a specific manner or is ordered to do a task that can be accomplished in only
   one way”). Notably, but with no mention of Williams, both the third and
   eighth circuits rely on the same distinction between general and specific
   orders when considering contributory negligence under FELA, which, as
   noted supra, is incorporated by the Jones Act. See Fashauer v. New Jersey
   Transit Rail Operations, Inc., 57 F.3d 1269, 1279 (3d Cir. 1995) (“when the
   employee is given a specific order—that is, where he or she is told to perform
   a specific task in a particular way—he is not contributorily negligent”)
   (internal quotation marks and citation omitted); Alholm v. Am. Steamship Co.,
   144 F.3d 1172, 1179 (8th Cir. 1998) (“A seaman cannot be found
   comparatively negligent [] when following an order to complete a task in a
   specific manner.”).
          Our court’s analysis of Jones Act negligence claims tracks the
   distinction between general and specific orders. In Boudreaux v. United
   States, 280 F.3d 461 (5th Cir. 2002), a supervisor ordered a seaman to
   perform two jobs but “did not specifically instruct [plaintiff] on the order of
   these tasks”, id. at 464. While the seaman and a fellow crewmember were
   performing one of the tasks (involving transporting a 300-pound valve), one
   of the seamen slipped on piping they had previously exposed, injuring
   plaintiff. Id. at 464–65. Our court upheld the attribution of 50% fault to both
   seamen. Id. at 467.
          Similarly, in Pallis v. United States, 369 F. App’x 538 (5th Cir. 2010),
   our court upheld the assignment of 75% fault to a seaman when he was
   ordered to move trash and elected to carry the heavier objects without any
   help, id. at 540, 546. In reducing the seaman’s award proportional to his
   fault, we explained that a rule barring contributory negligence for all orders
   would make “automatons of seamen” and abrogate the principle that a
   seaman must perform his tasks with ordinary prudence. Id. at 542.




                                         6
Case: 19-30756      Document: 00515677640           Page: 7    Date Filed: 12/17/2020




                                     No. 19-30756


          This principle—seamen must act with ordinary prudence under the
   circumstances—was affirmed by our court in Gautreaux v. Scurlock Marine,
   Inc., 107 F.3d 331 (5th Cir. 1997) (en banc). There, we observed that prior
   fifth circuit cases had “vacillated” in their pronunciations of the proper
   standard of care for seamen in Jones Act negligence claims, describing the
   duty as either “slight care”, “ordinary prudence”, or both. Id. at 337–38.
   After extensive review, we held a seaman owes more than a “slight duty” to
   look after his own safety. Id. at 339. Rather, a seaman is obligated to act
   “with ordinary prudence under the circumstances” because “nothing in the
   text or structure of the FELA–Jones Act legislation suggests that the
   standard of care to be attributed to either an employer or an employee is
   anything different than ordinary prudence”. Id. at 338–39.
          On the other hand, in the earlier-referenced opinion for Ledet, after
   the captain ordered a seaman to perform a highly specific task (tying a
   pendant wire to a norman pin at a designated time), the seaman was injured.
   Ledet, 455 F. App’x at 420. Although plaintiff was not found negligent, our
   court observed that, even if he were, Williams would foreclose any reduction
   of the award. Id. at 422. Unlike in the cases discussed supra (Boudreaux,
   Pallis, and Gautreaux), we referenced Williams and expressly stated that it
   remains applicable.
          Of course, because Pallis and Ledet are unpublished, they are not
   precedential; but, their reasoning can be persuasive. See 5th Cir. R. 47.5.4;
   Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006) (recognizing
   unpublished opinions issued after 1 January 1996 are not controlling
   precedent but may be considered persuasive authority).
          This survey of our case law shows the dictum in Williams, at most,
   stands for the proposition that a seaman may not be found contributorily
   negligent for carrying out a specific order from his superior that results in the




                                          7
Case: 19-30756      Document: 00515677640           Page: 8    Date Filed: 12/17/2020




                                     No. 19-30756


   seaman’s injury. A specific order is one that must be accomplished using a
   specific manner and method and leaving the seaman with no reasonable
   alternative to complete the assigned task. See Alholm, 144 F.3d at 1179;
   Fashauer, 57 F.3d at 1278; see also Simeonoff, 249 F.3d at 891 n.4 (applying
   Williams categorically while noting, “[w]hen a seaman completes an ordinary
   task at sea, even if requested by a superior, contributory negligence may
   mitigate damages if an injured seaman had alternatives available, and chose
   the unreasonable course in completing that task”). Such a rule accepts the
   earlier-referenced importance of a superior’s efficacious command at sea
   while avoiding awarding unreasonable conduct. See Gautreaux, 107 F.3d at
   339.
          The order given Knight and Ladd was a general order and, therefore,
   does not trigger the Williams’ dictum. As in Boudreaux, the order was simply
   to change out equipment on the vessel—no additional instructions or
   specifications were provided. See Boudreaux, 280 F.3d at 464 (reducing
   seaman’s award of damages in proportion to his fault when he was ordered
   to, inter alia, replace a valve). Changing out the chafed line fell within the
   class of ordinary “heavy lifting” Knight performed routinely. Therefore, the
   district court was not precluded, as a matter of law, from reducing his award
   proportional to his fault.
                                          2.
          Accordingly, we address the contributory-negligence finding; findings
   of fact are reviewed for clear error. E.g., Becker, 586 F.3d at 365. A finding is
   clearly erroneous when the reviewing court is left with the definite and firm
   conviction that a mistake has been made. E.g., Jackson v. OMI Corp., 245
   F.3d 525, 528 (5th Cir. 2001).
          Knight contends the district court clearly erred in finding him 50% at
   fault. It did not clearly err in finding Knight was negligent in stepping on the




                                          8
Case: 19-30756      Document: 00515677640            Page: 9    Date Filed: 12/17/2020




                                      No. 19-30756


   chafed line, but it did in finding him negligent for failing to move it. (Knight’s
   claim that Ladd must be equally at fault for Knight’s injuries was not raised
   until Knight’s above-discussed post-trial motion and was properly denied.
   Obviously, this should have been raised before trial. Fed. R. Civ. P. 59(e);
   Boudreaux, 280 F.3d at 467 n.3.)
           Again, the standard of care for a seaman under the Jones Act is that
   of an ordinarily prudent seaman under like circumstances. Gautreaux, 107
   F.3d at 339. Regarding the court’s first finding of negligence, Knight had the
   duty to watch where he stepped. The record shows he was an experienced
   tankerman, was trained to change the line safely, had experience with rolling
   vessels, and knew the chafed line was on the deck while he was preparing to
   load the new one. As stated supra, the court did not clearly err in imputing
   negligence to Knight for stepping on the line.
          The court’s second negligence finding, pertaining to the placement of
   the chafed line on the deck, lacks any record evidence. Knight testified he
   stepped on the line after it was taken off the winch but before the new one
   was installed. Ladd, who was working with Knight, testified that placing the
   chafed line to the side was the standard operating procedure.
   Commonsensically, a seaman should not place obstacles near his working
   area. But Kirby does not present any evidence showing Knight placed the
   chafed line on the deck in an imprudent manner. Moreover, the SEA
   HAWK’s captain, who gave the order to Knight and Ladd, watched the
   entire procedure and testified there were no irregularities in how they
   performed their task. He further explained they did not haphazardly throw
   the chafed line on the deck.
          In the absence of any evidence, the court’s finding of 50% negligence
   on the basis, in part, of Knight’s placement of the chafed stern line is clearly
   erroneous. See Boudreaux, 280 F.3d at 467 (finding seaman 50% negligent for




                                           9
Case: 19-30756      Document: 00515677640            Page: 10    Date Filed: 12/17/2020




                                      No. 19-30756


   stepping on piping he had previously exposed because he, inter alia, conceded
   there was a safer procedure).
                                           B.
          A court’s damages award is a finding of fact reviewed for clear error.
   Barto v. Shore Constr., L.L.C., 801 F.3d 465, 473 (5th Cir. 2015). As such, the
   award is not clearly erroneous if it is plausible in the light of the record.
   Comar Marine, Corp. v. Raider Marine Logistics, L.L.C., 792 F.3d 564, 574 (5th
   Cir. 2015). General damages are available for pain and suffering and their
   negative impact on one’s normal life routines. Barto, 801 F.3d at 473. “Any
   amount to be awarded for pain and suffering must necessarily depend to a
   great extent on the trial court’s observation of . . . plaintiff and its subjective
   determination of the amount needed to achieve full compensation.” Hyde v.
   Chevron U.S.A., Inc., 697 F.2d 614, 632 (5th Cir. 1983).
          As mentioned above, the court denied Knight’s contention in his post-
   trial motion that the general damages award of $60,000 was manifestly
   unjust. The court observed that there are factually analogous cases where
   courts awarded lower or similar damages for plaintiffs with comparable
   disabilities. Accordingly, the court reasoned, Knight’s insistence that his
   award was unjust failed. We agree.
          Neither party disputes the court’s factual findings regarding Knight’s
   injuries or recovery. Knight underwent three reconstructive surgeries on his
   ankle and attended approximately 100 physical-therapy sessions.                His
   orthopedic surgeon assigned him a 14% foot-and-ankle impairment, 10%
   lower-extremity impairment, and 4% whole-person impairment. Knight
   cannot return as an offshore tankerman, but he can work as a shore
   tankerman (a position requiring less strenuous activity).
          Knight maintains the court’s findings support an award greater than
   $60,000 in general damages. In addition to a Louisiana federal-court case,




                                           10
Case: 19-30756        Document: 00515677640          Page: 11   Date Filed: 12/17/2020




                                      No. 19-30756


   he relies heavily on analogous Louisiana state-court cases. In that regard, our
   court looks to relevant federal and state cases within the district court’s
   jurisdiction in determining whether damages were excessive. See Moore v.
   M/V ANGELA, 353 F.3d 376, 385 (5th Cir. 2003) (holding award was
   excessive because of, inter alia, factually similar Louisiana appellate-court
   decisions); Lebron v. United States, 279 F.3d 321, 326 (5th Cir. 2002) (“we
   will decline to reduce damages where the amount awarded is not
   disproportionate to at least one factually similar case from the relevant
   jurisdiction”) (internal quotations and citation omitted). We see no reason
   for not applying a similar standard in assessing whether damages were
   inadequate. See, e.g., Dominique v. Georgia Gulf Corp., No. 96-30418, 1996
   WL 670315, at *3 (5th Cir. Nov. 7, 1996) (acknowledging “factually similar
   cases in Louisiana” and holding damages award was not inadequate).
             Knight compares his injury to that in Wynne v. Trotter, 46 So. 3d 678
   (La. Ct. App. 2010). There, plaintiff suffered a fracture in his right heel,
   causing a 12% foot-and-leg impairment. Id. at 685. Plaintiff developed a
   permanent limp, lost his ability to run and stand for extended periods of time,
   and did not undergo surgery to repair the injury. Id. The court upheld an
   award of $185,000. Id. at 685–86. The present-day value of the award,
   according to Knight, is roughly $217,000. See Ledet, 455 F. App’x at 423
   (calculating present-day value of prior award using Bureau of Labor
   Statistics’ CPI Inflation Calculator, available at http://data.bls.gov/cgi-
   bin/cpicalc.pl).
             Knight also cites Baham v. Nabors Drilling USA, LP, 721 F. Supp. 2d
   499 (W.D. La. 2010): plaintiff fractured his ankle, precipitating surgery and
   the insertion of two screws, id. at 516. Plaintiff suffered a 35% foot-and-ankle
   impairment, 25% lower-extremity impairment, and 10% whole-person
   impairment. Id. at 517. The court awarded $250,000 in general damages. Id.
   at 520.



                                           11
Case: 19-30756     Document: 00515677640             Page: 12   Date Filed: 12/17/2020




                                      No. 19-30756


          Although Knight insists Wynne and Baham necessitate a greater
   award, other Louisiana state-court cases with comparable injuries affirm
   amounts similar to Knight’s. In Seymour v. Cigna Ins. Co., 622 So. 2d 839
   (La. Ct. App. 1993), plaintiff fractured his ankle, underwent two surgeries,
   received monthly treatment from his orthopedic surgeon for four years, and
   required injections of anesthesia into his sympathetic nervous system. Id. at
   844. The court upheld $35,000 in general damages, id., the equivalent of
   $63,000 today (conversion done using earlier-referenced CPI Inflation
   Calculator).
          Relatedly, in Broussard v. Oak Trace Apartments, 69 So. 3d 1257 (La.
   Ct. App. 2011), plaintiff sustained a broken ankle, underwent surgery, and
   testified “she [was] no longer able to do things she used to do”, including
   basic activities like walking on a treadmill. Id. at 1262–63. The court upheld
   a $50,000 award. Id. at 1263. And in Laborde v. St. James Place Apartments,
   928 So. 2d 643 (La. Ct. App. 2006), plaintiff suffered a sprained ankle and
   underwent surgery, id. at 646. She was diagnosed with a 5% total-body
   disability and attended two months of physical therapy. Id. The court upheld
   an award of $20,000. Id. at 648.
          Granted that prior general-damage awards are not always controlling,
   our clearly-erroneous standard of review and the range of awards in factually
   analogous cases preclude reversing the award of $60,000. See Lebron, 279
   F.3d at 326. While it may be lower on the scale of adequate amounts, it is not
   outside the bounds of plausibility to constitute clear error.
                                          III.
          For the foregoing reasons, the judgment is AFFIRMED IN PART
   and VACATED IN PART; this matter is REMANDED for the district
   court, consistent with this opinion, to find the percentage of contributory




                                          12
Case: 19-30756    Document: 00515677640           Page: 13   Date Filed: 12/17/2020




                                   No. 19-30756


   negligence based solely on Knight’s stepping on the line and, concomitantly,
   to decide his total damages award.




                                        13
Case: 19-30756     Document: 00515677640            Page: 14   Date Filed: 12/17/2020




                                     No. 19-30756


   James C. Ho, Circuit Judge, concurring:
          I join parts I, II.A.2, II.B, and III of the majority opinion. As for part
   II.A.1, I agree that our decision in Williams v. Brasea, 497 F.2d 67 (5th Cir.
   1974), does not control the outcome of this case. Williams states that “a
   seaman may not be contributorily negligent for carrying out orders that result
   in his own injury, even if he recognizes possible danger.” Id. at 73. Judge
   Barksdale dismisses this statement as mere dicta (because Williams involved
   a supervisor rather than a seaman), while Judge Elrod regards this statement
   as essential to the ratio decidendi of our decision. But we surely all agree that
   “[a] court [may] distinguish[] a precedent by discerning material differences
   between it and the present dispute.” Bryan A. Garner et al., The
   Law of Judicial Precedent 97 (2016). After all, “‘[i]t is common to
   see a later narrowing of a [holding] that, in the heat of the moment and of the
   argument, was too broadly phrased. The original judge, later courts will say,
   did not have the other possible sorts of cases in mind.’” Id. at 98 (quoting
   Karl Llewellyn, The Case Law System in America 15 (Paul
   Gewirtz ed., 1989)). That is precisely the approach we are taking here.
   “Williams, at most, stands for the proposition that a seaman may not be
   found contributorily negligent for carrying out a specific order from his
   superior that results in the seaman’s injury.” Ante, at 8 (emphasis added).
   See generally ante, at 5–7 (collecting cases distinguishing between general and
   specific orders). And the order given to Knight and Ladd was a general order,
   not a specific one. So Williams is distinguishable from this case. Accordingly,
   I agree that the district court was not precluded from finding Knight
   contributorily negligent.




                                          14
Case: 19-30756     Document: 00515677640            Page: 15   Date Filed: 12/17/2020




                                     No. 19-30756


   Jennifer Walker Elrod, Circuit Judge, dissenting:
          Andrew Knight suffered a severe injury aboard the M/V Sea Hawk.
   He argues that the district court erred, as a matter of law, by holding him
   contributorily negligent even though he was following orders at the time of
   his injury. Because our binding and longstanding precedent under the rule of
   orderliness precludes a finding of contributory negligence, I dissent.

                                          I.
          Under our precedent in Williams v. Brasea, Inc., 497 F.2d 67 (5th Cir.
   1974), we should hold that the district court erred by holding Knight
   contributorily negligent. In Williams, we stated that “a seaman may not be
   contributorily negligent for carrying out orders that result in his own injury,
   even if he recognizes possible danger.” Id. at 73. In this case, it is undisputed
   that Knight was following orders at the time of his injury. Therefore, the
   district court erred by holding him contributorily negligent—plain and
   simple.
          The majority does not alter Williams’s binding effect. Although one
   member of the panel would declare our longstanding rule in Williams dictum,
   the majority of this panel holds that it is not. Williams remains the law of this
   circuit.
          Indeed, we reaffirmed the Williams rule in Ledet v. Smith Marine
   Towing Corp., 455 F. App’x 417 (5th Cir. 2011). In Ledet, the vessel owner
   argued that the seaman was contributorily negligent while attempting to
   comply with the captain’s orders. Id. at 422. We concluded, however, that
   “[b]ecause the district court found that Ledet was following orders, Smith




                                          15
Case: 19-30756        Document: 00515677640               Page: 16        Date Filed: 12/17/2020




                                           No. 19-30756


   Marine’s argument about Ledet’s own negligence is foreclosed by
   Williams.” Id. 1
           The majority concludes that Knight’s circumstances do not fall under
   Williams—reasoning that Williams can be distinguished because it dealt with
   a “specific” rather than “general” order and that Knight was given a general
   order. However, this reasoning fails in two ways.
           First, we have never before read Williams as a case that only deals with
   “specific orders.” Nor did the Ninth Circuit when they adopted the
   Williams rule. See Simeonoff v. Hiner, 249 F.3d 883, 890 (9th Cir. 2001)
   (adopting Williams’s rule and rejecting the specific-order distinction on the
   ground that it “fails to consider the effect of even a general order on a
   seaman” and that compliance with all orders from supervisors “will promote
   vessel safety and will aid efficacy of command at sea.”). 2
               Second, while I reject the contention that Williams contained a
   general-and-specific-order distinction, even if we applied such a distinction
   in this case, Williams would still require holding that Knight was not
   contributorily negligent. Knight was given a specific order—he was ordered
   to perform a specific task at a specific time. That order was to change out the


           1
             The post-Williams cases Judge Barksdale relies on in Part II.A.1 of the opinion do
   not mention or modify Williams. See Gautreaux v. Scurlock Marine, Inc., 107 F.3d 331, 333–
   39 (5th Cir. 1997) (en banc) (discussing negligence standard generally in a situation that did
   not involve following orders); Boudreaux v. United States, 280 F.3d 461, 466–74 (5th Cir.
   2002) (assuming that the seaman following orders could be held contributorily negligent
   and analyzing whether the district court’s distribution of fault was correct, not whether any
   fault should have been assigned to the seaman in the first place); Pallis v. United States, 369
   F. App’x 538, 541–42 (5th Cir. 2010) (same).
           2
            Some other circuits have crafted a narrower rule. See Alholm v. Am. S.S. Co., 144
   F.3d 1172, 1179 (8th Cir. 1998); Burden v. Evansville Materials, Inc., 840 F.2d 343, 346 (6th
   Cir. 1988). We are bound by ours, which does not make a distinction between “general”
   and “specific” orders.




                                                 16
Case: 19-30756       Document: 00515677640             Page: 17      Date Filed: 12/17/2020




                                        No. 19-30756


   stern line at a time when four-foot seas and winds of at least twenty miles an
   hour were causing the vessel to rock. He was then injured after stepping on
   the chafed line, which he testified was due to the rocking of the vessel. Knight
   followed his captain’s order—exhibiting a compliance which “promote[s]
   vessel safety and . . . aid[s] efficacy of command at sea.” Simeonoff, 249 F.3d
   at 890.
             Simply put, following our longstanding precedent in Williams, I would
   hold that the district court erred by finding Knight contributorily negligent
   even though he sustained his injury while following orders. 3

                                             II.
             Knight also contends that the district court clearly erred by awarding
   him only $60,000 in general damages, despite the multiple surgeries, lengthy
   physical therapy, and permanent impairment, which caused him to no longer
   be able to work on a vessel. I would reverse the district court judgment on
   this ground as well.
             General damages are available “for pain and suffering and impact on
   one’s normal life routines.” Barto v. Shore Constr., L.L.C., 801 F.3d 465, 473
   (5th Cir. 2015) (quoting Crador v. La. Dep’t of Highways, 625 F.2d 1227, 1230
   (5th Cir. 1980)). As a result of his injury, Knight needed to undergo three
   reconstructive surgeries (which included the insertion of screws) and to
   attend approximately 100 physical therapy sessions. His doctor assigned him
   14% foot-and-ankle impairment, 10% lower-extremity impairment, and 4%
   whole-person impairment. Examining the undisputed extent of Knight’s
   injuries and impairment, the district court found $60,000 a sufficient



             3
             Because of this conclusion, I would not reach the issue of whether the district
   court erred in finding he acted negligently based on the facts in this case.




                                              17
Case: 19-30756          Document: 00515677640              Page: 18      Date Filed: 12/17/2020




                                            No. 19-30756


   amount. However, factually analogous cases in both the Louisiana federal
   and state courts support a greater award.
               In Wynne v. Trotter, 10-90 (La. App. 4 Cir. 6/30/10), 46 So.3d 678,
   681, 685, for example, the plaintiff suffered a fracture in his right heel, causing
   a 12% leg-and-foot impairment. The plaintiff developed a permanent limp
   and lost his ability to run and stand for extended periods of time. Id. at 685.
   There was no indication that the plaintiff underwent surgery to repair the
   injury. Id. The court upheld an award of $185,000. 4 Id.
           In another case, Baham v. Nabors Drilling USA, LP, 721 F. Supp. 2d
   499, 516 (W.D. La. 2010), aff’d, 449 F. App’x 334 (5th Cir. 2011), the
   plaintiff fractured his ankle, precipitating surgery and the insertion of two
   screws. The court awarded $250,000 in general damages. 5 Id. at 520.
           In its order denying Knight’s motion to alter or amend the judgment,
   the district court distinguished Wynne on the ground that the plaintiff there
   suffered a fracture, whereas Knight merely “rolled his ankle.” The court’s
   description does not seem to capture an injury that entailed multiple
   surgeries and the insertion of screws. Whatever label is used, Knight’s injury
   was severe enough to require him to undergo three surgeries and attend over
   a hundred physical therapy classes.
           Furthermore, the cases relied upon by the district court in denying
   Knight’s motion are not analogous. In the first, Broussard v. Oak Trace
   Apartments, 11-125 (La. App. 3 Cir. 7/13/11), 69 So.3d 1257, 1262–63, the
   plaintiff sustained a broken ankle, had to have surgery, and testified that “she


           4
             The present-day value of the award, according to Knight, is roughly $217,000.
   See Ledet, 455 F. App’x at 423 (calculating the present-day value of a prior award using the
   Bureau of Labor Statistics’s CPI Inflation Calculator).
           5
               This is the equivalent of $298,000 today, using the CPI Inflation Calculator.




                                                 18
Case: 19-30756         Document: 00515677640              Page: 19       Date Filed: 12/17/2020




                                           No. 19-30756


   is no longer able to do things she used to do.” However, she was also in a car
   accident unrelated to the lawsuit that aggravated her ankle injury. Id. at 1259.
   The court upheld a $50,000 award. 6 Id. at 1263. In the other case, LaBorde
   v. St. James Place Apartments, 2005-0007 (La. App. 1 Cir. 2/15/06), 928
   So.2d 643, 646, the plaintiff suffered a sprained ankle and underwent surgery.
   She was diagnosed with a 5% post-surgery disability and attended weeks of
   physical therapy. Id. The court upheld a general damages award of $20,000. 7
   Id. at 648. Knight’s injuries are much more severe.
          The majority opinion also relies on Seymour v. Cigna Ins. Co., 93-229
   (La. App. 5 Cir. 1993), 622 So.2d 839, writ denied, 629 So.2d 1136 (La. 1993),
   which the district court did not cite. In that case, the plaintiff fractured his
   ankle, underwent two surgeries, required monthly treatment from his
   orthopedic surgeon for four years, and required injections of anesthesia into
   his sympathetic nervous system. Id. at 844. However, an orthopedic surgeon
   who examined the plaintiff determined that he did not walk with a limp, and
   the plaintiff testified that although he had to give up some sports activities
   like roller skating, he still walked, drove, and took care of his young children.
   Id. There, the court upheld an award of $35,000. 8 Id.
          On the spectrum between LaBorde/Broussard and Wynne/Baham,
   Seymour is closer to Broussard/LaBorde.                 These cases involved fewer
   surgeries and less impairment on the plaintiff’s ability to perform his or her
   line of work.
          While the “clear error” standard is high, it is not insurmountable. See
   Graham v. Milky Way Barge, Inc., 824 F.2d 376, 389–90 (5th Cir. 1987)


          6
              This is the equivalent of $57,000 today, using the CPI Inflation Calculator.
          7
              This is the equivalent of $26,000 today, using the CPI Inflation Calculator.
          8
              This is the equivalent of $63,000 today, using the CPI Inflation Calculator.




                                                19
Case: 19-30756     Document: 00515677640             Page: 20   Date Filed: 12/17/2020




                                      No. 19-30756


   (holding that district court erred in awarding inadequate damages). I would
   hold that the district court clearly erred in assessing a general damages award
   of only $60,000.
                                  *        *         *
          In this case, I would conclude that the district court erred twice: once
   by ignoring our binding and longstanding precedent in Williams that seamen
   who are injured while following orders cannot be held contributorily
   negligent and again by awarding insufficient damages. I respectfully dissent.




                                          20